Name: Commission Regulation (EEC) No 2446/91 of 9 August 1991 on the supply of tomato concentrate as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  foodstuff
 Date Published: nan

 No L 225/14 Official Journal of the European Communities 13. 8 . 91 COMMISSION REGULATION (EEC) No 2446/91 of 9 August 1991 on the supply of tomato concentrate as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 616 tonnes of tomato concentrate ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Tomato concentrate shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p . 108 . 13. 8 . 91 Official Journal of the European Communities No L 225/15 ANNEX LOTS A, B and C 1 . Operation Nos ('): 37/91 , 38/91 and 39/91 2. Programme : 1991 3 . Recipient (6) : UNRWA Headquarters, Vienna International Centre , PO Box 700, A- 1400 Vienna ; telex 135310 UNRWA A 4. Representative of the recipient (2) :  Lot A : Aqaba : UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan  Lot B : Ashdod : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem (tel.: 82 80 93 ; telex : 26194 UNRWA IL)  Lot C : Latakia : UNRWA Field Supply and Transport Officer, SAR, PO Box 4313, Damascus, SAR (tel. : 00 963 1 1 - 66 02 17 ; telex 412066 UNRWA SY) 5. Place or country of destination :  Lot A : Jordan  Lot B : Israel  Lot C : Syria 6. Product to be mobilized : tomato concentrate 7. Characteristics and quality of the goods (3) : see OJ No C 114, 29 . 4 . 1991 , p. 1 (under VI A 1 ) 8 . Total quantity : 616 tonnes 9. Number of lots : three (A : 68 tonnes ; B : 467 tonnes ; C : 81 tonnes) 10 . Packaging and marking 0 (") : OJ No C 114, 29. 4. 1991 , p. 1 (under VI A 2 and A3) Markings in English Supplementary markings on the packaging : A : 'GIFT TO UNRWA TO PALESTINE REFUGEES / AQABA' A : 'GIFT TO UNRWA TO PALESTINE REFUGEES / ASHDOD' B : 'GIFT TO UNRWA TO PALESTINE REFUGEES / LATAKIA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : A : Aqaba ; B : Ashdod (8) ; C : Latakia ( 10) 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  25. 10 . 1991 18 . Deadline for the supply : 15. 11 . 1991 1 9 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 12 noon on 27. 8 . 1991 21 . A : In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 3. 9 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment where the supply is awarded at the port of shipment stage : 1  25. 10 . 1991 (c) deadline for the supply : 15. 11 . 1991 No L 225/16 Official Journal of the European Communities 13 . 8 . 91 B : In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 9 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment where the supply is awarded at the port of shipment stage : 10 . 10  10. 11 . 1991 (c) deadline for the supply : 30 . 11 . 1991 22. Amount of tendering security : ECU 15 per tonne 23. Amount of delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on application by the successful tenderer :  13. 8 . 91 Official Journal of the European Communities No L 225/17 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29 . 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. Is) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (6) The supplier is to detail the Manager, Supply Division, UNRWA, Vienna, by telex 135310 UNRWA A, the name of the carrying vessel, names and addresses of shipping agent and insurance agent at port of discharge. Q Certificates and documents required for each shipment :  one original and two copies of insurance certificate,  one original and two copies of health certificate,  one original and two copies of inspection certificate regarding quality, quantity and packing,  one certificate of non-contamination by radioactivity. (8) Ashdod : Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net. (9) Consignment to be stowed in 20-foot containers. The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod/Latakia/Aqaba, container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container deten ­ tion charges at the port of discharge taken from the day/time of the arrival of the vessel . The 1 5 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention^) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . ( 10) The health certificate and the certificate of origin must be signed and stamped by a Syrian consulate, including a statement that consular fees and charges have been paid (action 39/91 ). (") The date of expiry shall correspond to the date of manufacture plus two years, except for action 37/91 where it corresponds to the date of manufacture plus one year.